DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed June 14, 2022, in response to the Office Action of December 29, 2021, is acknowledged and has been entered. Applicants elected without traverse the species of:
A. GMP forms a portion of the adaptor and the cleavage moiety forms a portion of the receptor.
B. depurination activity.
C. encodes PD-1.
All species have been rejoined for examination. Claims 30-49 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a system for editing a target polynucleotide of a cell, the system comprising:
(a) a chimeric receptor polypeptide (receptor) that undergoes a receptor modification upon binding to a ligand;
(b) a chimeric adaptor polypeptide (adaptor) that binds the receptor in response to the receptor modification;
(c) a gene modulating polypeptide (GMP) comprising an actuator moiety linked to a cleavage recognition site, wherein the actuator moiety is capable of editing the target polynucleotide of the cell, and wherein the actuator moiety includes a fusion polypeptide conferring (i) a nuclease activity and (ii) an additional activity selected from the group consisting of: a methyltransferase activity, a demethylase activity, a depurination activity, a pyrimidine dimer forming activity, a polymerase activity, and a hydrolase activity; and
(d) a cleavage moiety that cleaves the cleavage recognition site when in proximity to the cleavage recognition site,
wherein (1) the GMP forms a portion of the adaptor, and the cleavage moiety forms a portion of the receptor, or (2) the GMP forms a portion of the receptor, and the cleavage moiety forms a portion of the adaptor.
Thus, the claims identify the fusion protein by function only, where the function is to confer an additional activity of depurination activity or pyrimidine dimer forming activity. The other fusion polypeptides/activities are not rejected because there are enzymes are well known in the art to confer those activities (i.e., methyltransferase, demethylase, polymerase, hydrolase). No protein structure is recited for performing a depurination activity or pyrimidine dimer forming activity in the fusion protein.
The instant specification discloses: 
[0091] A fusion can refer to any protein with a functional effect. For example, a fusion protein can comprise methyltransferase activity, demethylase activity, dismutase activity, alkylation activity, depurination activity, oxidation activity, pyrimidine dimer forming activity, integrase activity, transposase activity, recombinase activity, polymerase activity, ligase activity, helicase activity, photolyase activity or glycosylase activity, acetyltransferase activity, deacetylase activity, kinase activity, phosphatase activity, ubiquitin ligase activity, deubiquitinating activity, adenylation activity, deadenylation activity, SUMOylating activity, deSUMOylating activity, ribosylation activity, deribosylation activity, myristoylation activity, remodelling activity, protease activity, oxidoreductase activity, transferase activity, hydrolase activity, lyase activity, isomerase activity, synthase activity, synthetase activity, or demyristoylation activity. An effector protein can modify a genomic locus. A fusion protein can be a fusion in a Cas protein. An fusion protein can be a non-native sequence in a Cas protein.
Thus, the instant specification fails to describe a single exemplary polypeptide fusion that functions to confer a depurination activity or pyrimidine dimer forming activity as claimed. The specification fails to disclose any structural sequence required of a polypeptide fusion to possess the function of depurination activity or pyrimidine dimer forming activity. A search of relevant art at the time or before filing does not identify any exemplary known polypeptides or fusion proteins that confer a depurination activity or pyrimidine dimer forming activity.
A search of relevant art reveals that deoxyribozymes (DNA oligonucleotides having catalytic function), acidic conditions, and heat confer depurination activity (see Hobartner et al, Chem. Comm. 2007, 2255-2257; Wang et al, Chemical Science, 2013, 4:3748-3752 (Fig. 5); and An et al, PLoS ONE, 9:e115950, p. 1-17). A search of relevant art reveals that pyrimidine dimer formation is the result of UV light exposure (see Freeman et al, PNAS, 1989, 86:5605-5609; and Goodsell et al, Stem Cells, 2001, 19:348-349). The state of the art at the time of filing is such that polypeptides conferring depurination activity or pyrimidine dimer formation are not readily available or well known. 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative fusion polypeptides that function to confer a depurination activity or pyrimidine dimer forming activity, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for polypeptides that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future polypeptides yet to be discovered that may function as claimed. 
In this case, the only factor present in the claims is a recitation of the fusion polypeptide function: depurination activity or pyrimidine dimer forming activity. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary fusion polypeptide sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the fusion polypeptide does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of fusion polypeptide sequences for the genus of fusion polypeptides that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of fusion polypeptides conferring a depurination activity or pyrimidine dimer forming activity.
Given the lack of representative examples to support the full scope of the claimed fusion polypeptides, and lack of reasonable structure-function correlation with regards to the unknown sequences in the fusion polypeptide that provides a depurination activity or pyrimidine dimer forming activity function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of fusion polypeptides that confer a depurination activity or depurination activity or a pyrimidine dimer forming activity that is required to practice the claimed invention.  



3.	Claims 30-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to a system for editing a target polynucleotide of a cell, the system comprising:
(a) a chimeric receptor polypeptide (receptor) that undergoes a receptor modification upon binding to a ligand;
(b) a chimeric adaptor polypeptide (adaptor) that binds the receptor in response to the receptor modification;
(c) a gene modulating polypeptide (GMP) comprising an actuator moiety linked to a cleavage recognition site, wherein the actuator moiety is capable of editing the target polynucleotide of the cell, and wherein the actuator moiety includes a fusion polypeptide conferring (i) a nuclease activity and (ii) an additional activity selected from the group consisting of: a methyltransferase activity, a demethylase activity, a depurination activity, a pyrimidine dimer forming activity, a polymerase activity, and a hydrolase activity; and
(d) a cleavage moiety that cleaves the cleavage recognition site when in proximity to the cleavage recognition site,
wherein (1) the GMP forms a portion of the adaptor, and the cleavage moiety forms a portion of the receptor, or (2) the GMP forms a portion of the receptor, and the cleavage moiety forms a portion of the adaptor.
	The claims are rejected with regard to lack of enablement for a fusion polypeptide conferring a depurination activity or a pyrimidine dimer forming activity.
The instant specification discloses: 
[0091] A fusion can refer to any protein with a functional effect. For example, a fusion protein can comprise methyltransferase activity, demethylase activity, dismutase activity, alkylation activity, depurination activity, oxidation activity, pyrimidine dimer forming activity, integrase activity, transposase activity, recombinase activity, polymerase activity, ligase activity, helicase activity, photolyase activity or glycosylase activity, acetyltransferase activity, deacetylase activity, kinase activity, phosphatase activity, ubiquitin ligase activity, deubiquitinating activity, adenylation activity, deadenylation activity, SUMOylating activity, deSUMOylating activity, ribosylation activity, deribosylation activity, myristoylation activity, remodelling activity, protease activity, oxidoreductase activity, transferase activity, hydrolase activity, lyase activity, isomerase activity, synthase activity, synthetase activity, or demyristoylation activity. An effector protein can modify a genomic locus. A fusion protein can be a fusion in a Cas protein. An fusion protein can be a non-native sequence in a Cas protein.
	Thus, the instant specification does not provide a single example of a fusion polypeptide conferring a depurination activity or pyrimidine dimer forming activity. No sequence structure is provided for any protein that confers a depurination activity or pyrimidine dimer forming activity. Therefore, one could not make a fusion polypeptide that confers a depurination activity or pyrimidine dimer forming activity.
A search of relevant art reveals that deoxyribozymes (DNA oligonucleotides having catalytic function), acidic conditions, and heat confer depurination activity (see Hobartner et al, Chem. Comm. 2007, 2255-2257; Wang et al, Chemical Science, 2013, 4:3748-3752 (Fig. 5); and An et al, PLoS ONE, 9:e115950, p. 1-17). A search of relevant art reveals that pyrimidine dimer formation is the result of UV light exposure (see Freeman et al, PNAS, 1989, 86:5605-5609; and Goodsell et al, Stem Cells, 2001, 19:348-349). The state of the art at the time of filing is such that polypeptides conferring depurination activity or pyrimidine dimer formation are not readily available or well known. 
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the specification does not provide a single exemplary protein that functions to confer a depurination activity or pyrimidine dimer forming activity in the claimed fusion polypeptide. The state of the art at the time of filing is such that proteins for conferring a depurination activity or pyrimidine dimer forming activity are not well established or readily known in order for one to make and use in the fusion polypeptide as claimed. Without any guidance as to structure or classes of proteins that confer a depurination activity or pyrimidine dimer forming activity, a high quantity of experimentation would be required to make and use a polypeptide that confers a depurination activity or pyrimidine dimer forming activity in the claimed fusion polypeptide.
Therefore, in view of the state of the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed for fusion polypeptides that confer a depurination activity or pyrimidine dimer forming activity.

4.	Conclusion: No claim is allowed. The closest prior art made of record but not relied upon are Cheng et al (Cell Research, 2013, 23:1163-1171); US Patent Application Publication 2012/0077706, Lee et al; and Lim (Nature Reviews, 2010, 11:393-403).
Cheng et al teach a Tet-inducible multiplexed activation of endogenous genes using a CRISPR-on RNA-guided transcriptional activator system comprising: (a) a chimeric artificial transcription factor (ATF) protein comprising a nuclease-dead Cas9 (dCas9) fused to transcriptional activation domain VP48 or VP160 (actuator); and (b) an sgRNA (guide RNA); wherein the system can regulate multiple specific endogenous gene expression in an RNA-programmable manner (abstract; p. 1163, col. 1-2; p. 1164, col. 1; all Figures; Results). Cheng et al teach that they established the CRISPR-on system as an artificial transcription factor based on the CRISPR/Cas system, and a major advantage of this system is that only one dCas9 activator is required to activate multiple genes individually or simultaneously and that its DNA binding specificity is determined by sgRNAs, which are designed based on simple RNA/DNA complementarity (p. 1169, col. 1). Cheng et al teach an advantage of their system is that simultaneous activation of multiple endogenous genes with defined stoichiometry opens up novel opportunities for systems biology as it allows for the predictable manipulation of transcriptional networks (p. 1169, col. 1). 
Cheng et al do not teach the inducible system controlling initiation of CRISPR-on gene transcription is directed by transmembrane receptor-mediated phosphorylation/β-arrestin induction comprising: (i) a chimeric transmembrane receptor (i.e., G-protein coupled receptor) fused to TEV protease or fused to a cleavage site/Cas9 (actuator), and (ii) the chimeric artificial transcription factor (ATF) (dCas9-VP fusion) is fused to β-arrestin (adaptor) and comprises a TEV cleavage recognition site. Cheng et al do not teach or suggest the Cas9 fusion protein comprises an additional activity selected from the group consisting of a methyltransferase activity, a demethylase activity, a depurination activity, a pyrimidine dimer forming activity, a polymerase activity, and a hydrolase activity. Cheng et al:

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale

Lee et al teach inducible gene transcription/expression systems are known and commercially available, including Tet-induced systems ([60]). Lee et al teach the Tango™ assay, an inducible system to free transcription factors and initiate gene expression using ligand-receptor-mediated signaling. Lee et al teach the inducible system comprises: (a) a transmembrane receptor (i.e., G-protein coupled receptor (GPCR), receptor tyrosine kinase or steroid hormone receptor = chimeric receptor) fused to a transcription factor (actuator/GMP) via a TEV protease cleavage site; and (b) a β-arrestin-TEV protease fusion protein (adaptor); wherein 
the transmembrane receptor is phosphorylated (GPCR phosphorylated at multiple residues) upon ligand binding, 
the β-arrestin fusion protein (adaptor) is recruited to the phosphorylated transmembrane receptor (i.e., GPCR) and brings TEV protease (cleavage moiety) in close proximity of the cleavage site; 
the TEV protease cleaves the transcription factor free (the actuator) from the receptor to initiate gene transcription (abstract; see Figure 1 below; [15-30]; [47-52]; [81-84]; [95-102]; claim 1).
Lee et al establish known function and utilization of transmembrane ligand-receptor-mediated signaling as an induction mechanism to recruit and bring fusion proteins in proximity of TEV protease for purposes of releasing and activating transcription factors for controlled gene transcription/expression. Lee et al does not teach or suggest the actuator is a fusion polypeptide conferring (i) nuclease activity (i.e., Cas9), and (ii) an additional activity selected from the group consisting of a methyltransferase activity, a demethylase activity, a depurination activity, a pyrimidine dimer forming activity, a polymerase activity, and a hydrolase activity.

    PNG
    media_image2.png
    454
    825
    media_image2.png
    Greyscale

Lim reviews known utilization and redirection of receptor cell signaling to design and customize controlled gene expression (Figure 1). Lim summarizes engineering signaling sensors to redirect “native inputs” to “novel outputs." Examples of engineered signaling include chimeric transmembrane receptors (Notch, GPCR, tyrosine kinases) fused to a transcription factor, wherein the receptors are phosphorylated upon ligand binding, the phosphorylation recruits a protein (arrestin or SH2, adaptor) fused to a TEV protease; the TEV protease is brought into close proximity to the chimeric receptor to cleave a transcription factor from the chimeric receptor, and the transcription factor (actuator) is free to translocate to the nucleus to initiate gene transcription and expression (see Figure 3 below; p. 396, col. 2 to p. 397, col. 1). Lim establish known function and utilization of transmembrane receptor-mediated signaling as an induction mechanism to recruit and bring fusion proteins in proximity of TEV protease for purposes of cleaving, releasing and activating transcription factors for controlled gene expression. 
Lim Figure 3:

    PNG
    media_image3.png
    581
    515
    media_image3.png
    Greyscale

Lee does not teach or suggest the actuator is a fusion polypeptide conferring (i) nuclease activity (i.e., Cas9), and (ii) an additional activity selected from the group consisting of a methyltransferase activity, a demethylase activity, a depurination activity, a pyrimidine dimer forming activity, a polymerase activity, and a hydrolase activity.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642